UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2010 [ ]TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53592 ALTO GROUP HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 27-0686507 (I.R.S. Employer Identification No.) 10757 South River Front Parkway, Suite 125, South Jordan, UT84095 (Address of principal executive offices)(Zip Code) (801) 816-2520 (Registrant's telephone number, including area code) (Former Address if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ]Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company)Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] As of May 31, 2010 there were 75,013,332 shares of our common stock issued and outstanding. Table of Contents TABLE OF CONTENTS Page No. PART IFINANCIAL INFORMATION Item 1. Financial Statements 2 Item 2. Management's Discussion and Analysis 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4T. Controls and Procedures 16 PART II – OTHER INFORMATION Item 1.Legal Proceedings 17 Item 1A.Risk Factors 17 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3.Defaults Upon Senior Securities 20 Item 4.Submission of Matters to a Vote of Security Holders 20 Item 5.Other Information 20 Item 6.Exhibits 21 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements. The Financial Statements of the Company are prepared as of May 31, 2010. CONTENTS Balance Sheets 3 Statements of Operations 4 Statements of Changes in Stockholders’ Deficit 5 Statements of Cash Flows 6 Notes to the Financial Statements 7 2 Table of Contents ALTO GROUP HOLDINGS INC. (an exploration stage company) BALANCE SHEETS ASSETS May 31, November 30, (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Total Current Assets OTHER ASSETS Mining assets - Mineral property acquistion costs, less reserve for impairment of $6,500 - - Total Other Assets - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Due to related parties Notes payable - Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Preferred stock, $0.00001 par value; 100,000,000 shares authorized, 14,000,000 and none issued, and outstanding, respectively - Common stock, $0.00001 par value; 100,000,000 shares authorized, 75,013,332 and 79,680,000 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 3 Table of Contents ALTO GROUP HOLDINGS INC. (an exploration stage company) STATEMENTS OF OPERATIONS (Unaudited) From Inception on September 21, For the Three Months Ended For the Six Months Ended 2007 Through May 31, May 31, May 31, NET REVENUES $
